Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered June 29, 1981, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The police had sufficiently detailed information from a reliable source to stop the defendant for questioning. Subsequently, the arresting officer saw a gun and holster protruding from the defendant’s waist. This provided probable cause for the defendant’s arrest (see, People v Benjamin, 51 NY2d 267, *901271; People v Tidwell, 122 AD2d 289; cf., People v Miner, 42 NY2d 937, 938).
We have considered the defendant’s remaining contentions and have found them to be without merit. Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.